ORDER

We consider whether 05-3107 should be dismissed.
On December 16, 2004, Donald B. Mason filed with the Merit Systems Protection Board a petition for review of the administrative judge’s (AJ) November 29, 2004 decision dismissing his appeal in Mason v. USPS, No. CH-0752-04-0749-I-1. On February 14, 2005, Mason filed a petition for review of the same AJ decision with the court. On February 18, 2005 we informed Mason that his petition for review here would be dismissed if he did not respond within 21 days. Mason has not responded and thus his petition is dismissed.
Accordingly,
IT IS ORDERED THAT:
(1) 05-3107 is dismissed.
(2) Each side shall bear its own costs.